ITEMID: 001-81120
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF OOO PTK `MERKURIY` v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - financial award;Pecuniary damage - claim dismissed;Non-pecuniary damage - claim dismissed
JUDGES: Christos Rozakis
TEXT: 5. On 12 October 2000 the applicant company's premises were expropriated and demolished. The applicant company sued the Khabarovsk Town Council for compensation for the expropriated property. On 3 May 2001 the Commercial Court of the Khabarovsk Region allowed the claim and awarded it 5,335,963 Russian roubles (RUR, approximately 208,000 euros) against the Khabarovsk Town Council.
6. On 11 April 2003 the Appellate Division of the Commercial Court of the Khabarovsk Region upheld the judgment on appeal. The judgment became enforceable.
7. On 22 May 2003 the bailiffs' service opened enforcement proceedings. They were subsequently stayed at the debtor's request until 21 June 2003.
8. On 29 July 2003 the Federal Commercial Court of the Far-Eastern Circuit upheld the judgment of 3 May 2001 in the final instance.
9. On 8 September 2003 the Commercial Court of the Khabarovsk Region stayed the enforcement proceedings until 23 September 2003.
10. On 23 September 2003 the Khabarovsk Town Council challenged before a court the bailiff's order to write the debt off its bank account. It also asked the court to stay the enforcement proceedings pending examination of the complaint. On 25 September 2003 the Commercial Court of the Khabarovsk Region granted the request for a stay of the enforcement proceedings.
11. On 17 December 2003 the Appellate Division of the Commercial Court of the Khabarovsk Region held in the final instance that the bailiff's order had been lawful. On 31 December 2003 the enforcement proceedings were resumed.
12. On an unspecified date the applicant company received RUR 260,000.
13. The Khabarovsk Town Council, for a third time, applied to a court for a stay of the enforcement proceedings because it had no available funds. On 23 August 2004 the Commercial Court of the Khabarovsk Region allowed the Council's request and ordered a stay of the enforcement proceedings until 31 December 2004.
14. On 17 January 2005 the applicant company and the Khabarovsk Town Council concluded a remission-of-debt agreement. The Town Council undertook to pay the applicant company RUR 4,000,000 by 20 January 2005. The applicant company agreed to make a charitable contribution of the outstanding amount of RUR 1,075,963 for the purposes of town development. The agreement continued as follows:
“[The applicant company] undertakes to withdraw and not to resubmit the writ of execution no. 0009949, issued pursuant to the judgment [of 3 May 2001], and renounces all other pecuniary claims against the Khabarovsk Town Council relating to the demolition of [the applicant company's premises] and to the circumstances established by the above court judgment.”
15. On 19 January 2005 the applicant company received RUR 4,000,000.
16. On 26 January 2005 the applicant company withdrew the writ of execution. On 8 February 2005 the bailiffs discontinued the enforcement proceedings because the judgment of 3 May 2001 had been fully enforced.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
